FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GRANT W. RICHARDS; JULIE L.                      No. 11-35838
RICHARDS,
                                                 D.C. No. 2:10-cv-00970-SU
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

AURORA LOAN SERVICES; CAL-
WESTERN RECONVEYANCE
CORPORATION,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Oregon
                   Patricia Sullivan, Magistrate Judge, Presiding **

                          Submitted September 24, 2013 ***

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

       ***   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Grant W. and Julie L. Richards (“plaintiffs”) appeal pro se from the district

court’s judgment dismissing their action arising out of foreclosure proceedings as

barred by the doctrine of res judicata. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir.

2007). We affirm.

      The district court properly dismissed plaintiffs’ action as barred by the

doctrine of res judicata because of the adverse judgment in plaintiffs’ prior Oregon

state court action involving the same defendants and factual transaction. See id.

(federal courts must apply state law regarding res judicata to state court

judgments); Rennie v. Freeway Transp., 656 P.2d 919, 921 (Or. 1982) (en banc)

(under Oregon law, an action is precluded if it involves the same defendant and

factual transaction as a prior action, seeks remedies additional or alternative to

those sought earlier, and raises claims that could have been joined in the first

action).

      Plaintiffs’ request that we vacate the Oregon state court judgment is barred

by the Rooker-Feldman doctrine. See Carmona v. Carmona, 603 F.3d 1041, 1050

(9th Cir. 2010) (Rooker-Feldman doctrine prohibits lower federal courts from

reviewing state court decisions).

      AFFIRMED.


                                           2                                       11-35838